THE THIRTEENTH COURT OF APPEALS

                                     13-20-00199-CV


           BOARD OF ADJUSTMENTS FOR THE CITY OF SAN ANTONIO
                      AND THE CITY OF SAN ANTONIO
                                   v.
                  ARTURO LOPEZ AND ELIZABETH LOPEZ


                                    On Appeal from the
                        45th District Court of Bexar County, Texas
                           Trial Court Cause No. 2019CI01577


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

January 27, 2022